Citation Nr: 0901228	
Decision Date: 01/12/09    Archive Date: 01/22/09

DOCKET NO.  00-14 234A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The appellant served on active duty from July 1975 to July 
1978. He had subsequent periods of active duty for training 
(ACDUTRA) in the Navy Reserves from 1978 to 1992.  The 
following periods of ACDUTRA have been verified: July 29, 
1985, to August 14, 1985; March 2, 1986, to March 14, 1986; 
and August 17, 1987, to August 28, 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Portland, Oregon (RO).  In that decision the RO declined to 
reopen a claim for service connection for hypertension.  The 
veteran appealed from that decision.  

In June 2003 the veteran testified at a Travel Board hearing 
before the undersigned.  Subsequently in an April 2004 Board 
decision, the Board reopened the claim and remanded the case 
to the RO for further development.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is claiming entitlement to service connection for 
hypertension.  In evaluating that claim the Board has 
considered the various means by which service connection may 
be granted.  In general, service connection may be granted 
for disability due to disease or injury incurred in or 
aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131.  

If a cardiovascular-renal disease, including hypertension, is 
manifest to a compensable degree within one year after 
separation from service, the disorder may be presumed to have 
been incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

With respect to the veteran's membership in the Navy Reserves 
following his period of active service, service connection 
may be granted for disability resulting from disease or 
injury incurred in or aggravated while performing active duty 
for training, or injury incurred or aggravated while 
performing inactive duty training.  See 38 U.S.C.A. §§ 
101(24), 106, 1110, 1131.  

Lastly, service connection may be established on a secondary 
basis for a disability, shown to be proximately due to, or 
the result of, a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  See Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).

Following the April 2004 REMAND, the veteran underwent VA 
examination in January 2005 in order to examine the veteran's 
hypertension with the goal (REMAND instructions) of 
determining the nature of the claimed hypertension, date of 
onset, and etiology by way of precipitating factors in the 
development of any hypertension disorder found.  

The report of that examination shows that the examiner 
provided a summary of the history of the condition as laid 
out in the claims files.  That summary history shows that the 
condition was not diagnosed during the veteran's period of 
service in the 1970s, and according to the examiner after 
review, likely had onset approximately in the mid to late 
1980s.  

The examiner concluded that the veteran had essential 
hypertension, with onset approximately in the early to late 
1980s; with risk factors including weight gain, and possibly 
increased caffeine intake.  Based on this, the examiner 
opined that there was no direct relationship between the 
veteran's military service as a cause of his hypertension; 
and it was not likely that the veteran's ACDUTRA activities 
contributed significantly to his high blood 
pressure/hypertension.

What has not been considered, however, is whether there is 
any etiological relationship between the veteran's service-
connected nephrolithiasis and his hypertension.  No examiner 
has considered whether precipitating factors in the 
development of any hypertension disorder may have included 
service-connected urinary system disability.

The RO granted service connection for nephrolithiasis in 
December 1988.  That grant was based on medical evidence 
including in large part, the report of a December 1988 VA 
examination.  That report showed a history of kidney stone in 
1976 during service, and a current diagnosis of recurrent 
nephrolithiasis.  During the December 1988 examination the 
veteran's blood pressure was recorded as 150/90.  At the time 
of the December 1988 rating decision, prior private treatment 
records showed also that in 1986 the veteran underwent 
surgical treatment to remove a kidney stone, with a 
postoperative diagnosis of  hydronephrosis with uretectasis 
secondary to left distal ureteral obstruction, impacted mid-
pelvic left ureteral calculus.

In a March 2001 VA cardiology note the treatment provider 
reviewed the veteran's cardiology chart and noted that 
documentation showed a history of elevated blood pressure 
readings since 1986.  The note contains an impression that 
the veteran had a long-standing history of hypertension since 
at least 1986, but not predating 1985, based on the record.  
Review of the medical records on file show also that the 
veteran received treatment for renal/urinary tract 
symptomatology beginning in 1986 and thereafter.  

Based on the foregoing, the RO should arrange for an opinion 
on whether the veteran's hypertension is likely to be 
proximately due to, or the result of, the veteran's service-
connected urinary system disability.

Accordingly, the case is REMANDED for the following action:

1.  By appropriate means, request copies 
of any relevant and outstanding private 
and/or VA medical records of treatment for 
cardiovascular-renal or urinary system 
disease.

2.  Schedule the veteran for a VA 
examination for compensation and pension 
purposes by an appropriate specialist, for 
the purpose to determine the nature and 
etiology of any chronic hypertension 
disorder, to include renal hypertension, 
or secondary hypertension due to 
renal/urinary system disorder.

The RO should make the claims file 
available to the examiner, who should 
review the entire claims folder in 
conjunction with the examination.  The 
examiner should indicate this fact in the 
examination report.

The examiner is to provide a detailed 
review of the veteran's history and 
current complaints; as well as findings as 
to the nature and etiology of any 
hypertension, to specifically include as 
related to any service-connected urinary 
system pathology.  The examiner should 
perform all studies deemed appropriate; 
including any pertinent to determining 
whether there is a urinary system etiology 
for hypertension, such as captopril 
testing, if appropriate.  The examiner 
should set forth all findings in detail in 
the examination report.  

After reviewing the available medical 
records and examining the appellant, the 
examiner should render comments 
specifically addressing the following 
questions regarding the claimed chronic 
hypertension disorder: If the examiner 
diagnoses a hypertension disorder, then 
based upon an assessment of the entire 
record, is it at least as likely as not 
(probability of 50 percent or greater) 
that such disorder: 

(i) was the result of, or was increased 
by, injury or disease incurred during 
active service; 

(ii) arose during a period of Reserve 
(ACDUTRA) service, or is otherwise 
etiologically related thereto; 

(iii) if found to have existed before 
his active service or any period of 
ACDUTRA, increased in severity beyond 
natural progression of the disease 
during the period of such service; or

(iv) was caused by or aggravated by a 
service-connected disability, to 
specifically include service-connected 
urinary system disability, identified 
by the RO as nephrolithiasis.

The examiner should include in the 
examination report the rationale for any 
opinion expressed.

3.  Following any additional development 
deemed appropriate, readjudicate the claim 
on appeal, with consideration of the 
additional evidence received since the 
statement of the case.  If any benefit 
sought remains denied, the RO should 
furnish the veteran and his representative 
a supplemental statement of the case and 
afford the applicable time period during 
which the veteran can respond. Thereafter, 
the RO should return the case to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




